UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                  February 28, 2006


                                        Before

                       Hon. JOEL M. FLAUM, Chief Judge

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Northern District of
No. 04-1929                        v.            ]   Illinois, Eastern Division.
                                                 ]
MARTIN CALDWELL,                                 ]   No. 03 CR 899
        Defendant-Appellant.                     ]
                                                 ]   Suzanne B. Conlon, Judge.


                                     ORDER


       On September 12, 2005, the court affirmed Martin Caldwell’s conviction on
two counts of being a felon in possession of a firearm under 18 U.S.C. § 922. United
States v. Caldwell, 423 F.3d 754 (7th Cir. 2005). We also ordered a limited remand
under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so the district judge
could determine whether Caldwell’s sentence remains appropriate now that United
States v. Booker, 543 U.S. 220 (2005), has limited the federal sentencing guidelines
to advisory status. The district judge replied that she would impose the same
sentence today, knowing of the guidelines’ advisory status. We must now determine
whether the sentence is reasonable.

       Before making her determination, the district judge reviewed the transcript
of Caldwell’s sentencing hearing, the presentence investigation report, and the

                                                                             - over -
No. 04-1929                                                                     Page 2

remand briefs submitted by Caldwell and the government. In her order of January
6, 2006, the district judge found that the sentence she imposed “at the high end of
the advisory guidelines was reasonable under 18 U.S.C. § 3553(a)”, and stated:

            Following a jury trial, defendant was convicted of two counts of
      being a felon in possession of a firearm under 18 U.S.C. § 922. Three
      firearms, one with an obliterated serial number, were involved; the
      firearms were related to drug activity. The evidence showed that he
      supplied heroin to a drug dealer over a period of time. Defendant also
      had access to large quantities of cash for which there was no credible
      explanation. Defendant’s criminal history category III included prior
      convictions for drug and firearms violations. His extensive arrest
      record did not affect the calculation of his criminal history. He has
      displayed no remorse for his conduct. Under all these circumstances, a
      sentence of 57 months was reasonable to punish defendant for his
      continued serious criminal conduct and for the protection of the public
      because of the likelihood of recidivism.

       We invited the parties to file memoranda addressing the district court’s
determination, and the parties did so. After a review of those papers and the record
on appeal, we are satisfied that the district judge gave meaningful consideration to
the parties’ arguments and the relevant § 3553(a) factors, and conclude that
Caldwell’s sentence is reasonable. See, United States v. Brock, No. 03-2279, slip op.
at 14 (7th Cir. Jan. 9, 2006) (“Although it is preferable that a district court give a
thorough explanation of its consideration of [the § 3553(a)] factors in its order on
remand, this is not mandated.”) The judgment of the district court therefore is
AFFIRMED.